     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 1 of 53



                        UNITED STATES DISTRICT COURT
                     IN THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

DATA SCAPE LIMITED,
                                                           6:19-CV-00025
                                                 C.A. No. _______________
              Plaintiff,

       v.                                        JURY TRIAL DEMANDED

BOX, INC.,

              Defendant.


                  COMPLAINT FOR PATENT INFRINGEMENT

       This is an action for patent infringement arising under the Patent Laws of the

United States of America, 35 U.S.C. § 1 et seq. in which plaintiff Data Scape Limited

(“Plaintiff,” “Data Scape”) makes the following allegations against defendant Box, Inc.

(“Defendant,” “Box”):

                                       PARTIES

       1.     Data Scape is a company organized under the laws of Ireland with its

office located at Office 115, 4-5 Burton Hall Road, Sandyford, Dublin 18, Ireland.

       2.     On information and belief, Defendant Box, Inc. is a Delaware corporation

with a principal place of business at 900 Jefferson Ave., Redwood City, CA 94063. Box

may be served through its registered agent, Corporation Service Company, 251 Little

Falls Drive, Wilmington, DE 19808.

                            JURISDICTION AND VENUE

       3.     This action arises under the patent laws of the United States, Title 35 of

the United States Code. This Court has original subject matter jurisdiction pursuant to 28

U.S.C. §§ 1331 and 1338(a).



                                            1
      Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 2 of 53



         4.    This Court has personal jurisdiction over the defendant in this action

because the defendant has committed acts within the Western District of Texas giving

rise to this action and has established minimum contacts with this forum such that the

exercise of jurisdiction over the defendant would not offend traditional notions of fair

play and substantial justice.     The defendant, directly and through subsidiaries or

intermediaries, has committed and continues to commit acts of infringement in this

District by, among other things, offering to sell and selling products and/or services that

infringe the asserted patents.

         5.    Venue is proper in this district under 28 U.S.C. § 1400(b). Upon

information and belief, Box is registered to do business in Texas. Upon information and

belief, Box has transacted business in the Western District of Texas and has committed

acts of direct and indirect infringement in this District. Box has a regular and established

place of business in Western District of Texas. For example, Box has an office in Austin,

Texas.

                                        COUNT I

                  INFRINGEMENT OF U.S. PATENT NO. 7,720,929

         6.    Data Scape is the owner by assignment of United States Patent No.

7,720,929 (“the ’929 Patent”), entitled “Communication System And Its Method and

Communication Apparatus And Its Method.” The ’929 Patent was duly and legally issued

by the United States Patent and Trademark Office on May 18, 2010. A true and correct

copy of the ’929 Patent is included as Exhibit A.

         7.    Box has offered for sale, sold and/or imported into the United States

products and services that infringe the ’929 patent, and continues to do so. By way of




                                             2
      Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 3 of 53



illustrative example, these infringing products and services include, without limitation,

Defendant’s products and services, e.g., Box services, including Box Platform, Box for

Business, Box for Individuals & Teams, Box Sync, Box Drive, and all versions and

variations thereof since the issuance of the ’929 Patent (“Accused Instrumentalities”).

       8.      Box has directly infringed and continues to infringe the ’929 Patent, for

example, by making, selling, offering for sale, and/or importing the Accused

Instrumentalities, and through its own use and testing of the Accused Instrumentalities.

Box uses the Accused Instrumentalities for its own internal non-testing business purposes,

while testing the Accused Instrumentalities, and while providing technical support and

repair services for the Accused Instrumentalities to its customers.

       9.      For example, the Accused Instrumentalities infringe Claim 1 (as well as

other claims) of the ’929 Patent. One non-limiting example of the Accused

Instrumentalities’ infringement is presented below:

       10.     The Accused Instrumentalities include “[a] communication system

including a first apparatus having a first storage medium, and a second apparatus.” For

example, Box communicates data stored on a second apparatus (e.g. Box servers and

associated services) to a first apparatus with a first storage medium (e.g. a user’s device

with the Box desktop app installed).      See, e.g., “Installing Box Sync” available at

https://community.box.com/t5/Using-Box-Sync/Installing-Box-Sync/ta-p/85 (“Box Sync

is a productivity tool that allows you to mirror data stored on Box to your desktop.”)




                                             3
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 4 of 53




       11.    The Accused Instrumentalities include a second apparatus comprising: “a

second storage medium configured to store management information of data to be

transferred to said first storage medium.” For example, Box includes a storage medium

(e.g., the various servers and associated services) configured to store management

information (e.g., metadata and sync settings for Box Sync, Box Drive) of data to be

transferred to the user device. See “Install Box Sync for Windows” available at

https://uit.stanford.edu/service/box/windows_sync.




                                           4
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 5 of 53




See also “Marking Content for Box Sync” available at
https://community.box.com/t5/Using-Box-Sync/Marking-Content-for-Box-Sync/ta-
p/20360.




       12.    The Accused Instrumentalities further include a second apparatus

comprising “a communicator configured to communicate with said first apparatus.” For

example, Box provides a communicator (e.g., one that uses SSL/TLS protocols)

configured to communicate with the first apparatus (e.g. a user device). As another

example, the Accused Instrumentalities disclose that “[B]ox web and API connections,

along with applications such as Box Sync and 3rd party apps, use TLS as a key

component of their security.”     See, e.g., “Deprecation: TLS 1.0” available at

https://community.box.com/t5/Box-Product-News/Deprecation-TLS-1-0/ba-p/33026.



                                          5
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 6 of 53



Moreover, the Accused Instrumentalities also specifies that “Transport Layer Security”

(TLS) “is a protocol that provides privacy and data integrity between two communicating

applications. It’s the most widely deployed security protocol used today, and is used for

web browsers and other applications that require data to be securely exchanged over a

network.”            See,     e.g.,   “Deprecation:     TLS      1.0”     available     at

https://community.box.com/t5/Box-Product-News/Deprecation-TLS-1-0/ba-p/33026.

       13.        The Accused Instrumentalities further include a second apparatus

comprising “a detector configured to detect whether said first apparatus and a second

apparatus are connected.” For example, Box includes a detector configured to determine

when the user device is connected.       See, e.g., “Making Content Available Offline”

available    at     https://community.box.com/t5/Getting-Started-with-Box-Drive/Making-

Content-Available-Offline/ta-p/58822. (“If you or someone else make changes to this

content while you're offline, Box Drive automatically uploads the revised content when

you are back online so you are always working with the most up-to-date versions of your

files.”). See also “About Box Drive” available at https://community.box.com/t5/Getting-

Started-with-Box-Drive/About-Box-Drive/ta-p/53642.




       14.        The Accused Instrumentalities further include a second apparatus

comprising “an editor configured to select certain data to be transferred and to edit said

management information based on said selection without regard to the connection of said

first apparatus.” For example, Box includes an editor configured to select certain data to

be transferred and to edit the management information (e.g. metadata and sync settings


                                            6
       Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 7 of 53



for Box Sync, Box Drive) based on the selection without regard to the connection of the

user    device.      See     “Install   Box       Sync    for   Windows”    available   at

https://uit.stanford.edu/service/box/windows_sync.




See      also     “Marking       Content      for        Box    Sync”      available    at

https://community.box.com/t5/Using-Box-Sync/Marking-Content-for-Box-Sync/ta-

p/20360.




                                              7
      Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 8 of 53




See also “Marking Content Available Offline” available at

https://community.box.com/t5/Getting-Started-with-Box-Drive/Making-Content-

Available-Offline/ta-p/58822.




       15.     The Accused Instrumentalities further include a second apparatus

comprising “a controller configured to control transfer of the selected data stored in said

second apparatus to said first apparatus via said communicator based on said

management information edited by said editor when said detector detects that said first

apparatus and said second apparatus are connected.” For example, Box includes a

controller configured to control transfer of the selected data stored in the cloud servers to

the user device when the user device is connected. See “Installing Box Sync” available

at https://community.box.com/t5/Using-Box-Sync/Installing-Box-Sync/ta-p/85




                                             8
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 9 of 53



See also “Install Box Sync for Windows” available at https://uit.stanford.edu/service/

box/windows_sync.




See also “Marking Content for Box Sync” available at
https://community.box.com/t5/Using-Box-Sync/Marking-Content-for-Box-Sync/ta-
p/20360.




                                            9
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 10 of 53



See also “Marking Content Available Offline” available at

https://community.box.com/t5/Getting-Started-with-Box-Drive/Making-Content-

Available-Offline/ta-p/58822.




       16.    The Accused Instrumentalities further include a second apparatus wherein

said controller is configured to compare said management information edited by said

editor with management information of data stored in said first storage medium and to

transmit data in said second apparatus based on result of the comparison.” For example,

Box includes a controller configured to compare the management information edited by

the editor with management information of data stored in the user device, and transmits

data in the various servers of Box based on the result of the comparison. See “Install Box

Sync for Windows” available at https://uit.stanford.edu/service/box/windows_sync.




                                           10
    Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 11 of 53




See also “Marking Content for Box Sync” available at
https://community.box.com/t5/Using-Box-Sync/Marking-Content-for-Box-Sync/ta-
p/20360.




                                         11
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 12 of 53




See also “Marking Content Available Offline” available at
https://community.box.com/t5/Getting-Started-with-Box-Drive/Making-Content-
Available-Offline/ta-p/58822.




       17.     Box has had knowledge of the ’929 Patent and its infringement since at

least the filing of the original Complaint in this action, or shortly thereafter, including by

way of this lawsuit. By the time of trial, Box will have known and intended (since

receiving such notice) that its continued actions would actively induce and contribute to

the infringement of the claims of the ’929 Patent.

       18.     Box’s affirmative acts of making, using, selling, offering for sale, and/or

importing the Accused Instrumentalities have induced and continue to induce users of the

Accused Instrumentalities to use the Accused Instrumentalities in their normal and

customary way to infringe the claims of the ’929 Patent. Use of the Accused

Instrumentalities in their ordinary and customary fashion results in infringement of the

claims of the ’929 Patent.



                                             12
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 13 of 53



       19.     For example, Box explains to customers the benefits of using the Accused

Instrumentalities, such as by touting their advantages of saving space on hard drives and

maintaining access to stored files without using hard drive space in the case of the Box

feature named “Box Sync” or “Box Drive.” (e.g., “Access billions of files from the

comfort of your desktop without needing to take up much of your actual hard drive

space. Work with these files in the cloud just as if they were on your desktop through

your Apple Mac Finder or your Windows Explorer.” See “About Box Drive” available

at   https://community.box.com/t5/Getting-Started-with-Box-Drive/About-Box-Drive/ta-

p/53642). Box also induces its customers to use the Accused Instrumentalities to infringe

other claims of the ’929 Patent. Box specifically intended and was aware that the normal

and customary use of the Accused Instrumentalities on compatible systems would

infringe the ’929 Patent. Box performed the acts that constitute induced infringement, and

would induce actual infringement, with the knowledge of the ’929 Patent and with the

knowledge, or willful blindness to the probability, that the induced acts would constitute

infringement. On information and belief, Box is engaged in such inducement to promote

the sales of the Accused Instrumentalities, e.g., through its user manuals, product support,

marketing materials, demonstrations, installation support, and training materials to

actively induce the users of the accused products to infringe the ’929 Patent.

Accordingly, Box has induced and continues to induce end users of the accused products

to use the accused products in their ordinary and customary way with compatible systems

to make and/or use systems infringing the ’929 Patent, knowing that such use of the

Accused Instrumentalities with compatible systems will result in infringement of the ’929

Patent. Accordingly, Box has been (since at least as of filing of the original complaint),




                                            13
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 14 of 53



and currently is, inducing infringement of the ’929 Patent, in violation of 35 U.S.C. §

271(b).

          20.   Box has also infringed, and continues to infringe, claims of the ’929 Patent

by offering to commercially distribute, commercially distributing, making, and/or

importing the Accused Instrumentalities, which are used in practicing the process, or

using the systems, of the ’929 Patent, and constitute a material part of the invention.

Defendant knows the components in the Accused Instrumentalities to be especially made

or especially adapted for use in infringement of the ’929 Patent, not a staple article, and

not a commodity of commerce suitable for substantial noninfringing use. For example,

the ordinary way of using the Accused Instrumentalities infringes the patent claims, and

as such, is especially adapted for use in infringement. Accordingly, Box has been, and

currently is, contributorily infringing the ’929 Patent, in violation of 35 U.S.C. § 271(c).

          21.   For similar reasons, Box also infringes the ’929 Patent by supplying or

causing to be supplied in or from the United States all or a substantial portion of the

components of the Accused Instrumentalities, where such components are uncombined in

whole or in part, in such manner as to actively induce the combination of such

components outside of the United States in a manner that would infringe the ’929 Patent

if such combination occurred within the United States. For example, Box supplies or

causes to be supplied in or from the United States all or a substantial portion of the

hardware (e.g., storage and metadata servers) and software (e.g., Box Sync and Box

Drive software) components of the Accused Instrumentalities in such a manner as to

actively induce the combination of such components (e.g., by instructing users to rely on




                                             14
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 15 of 53



multiple servers that save redundant copies of metadata and content in a typical Box

system) outside of the United States.

       22.     Box also indirectly infringes the ’929 Patent by supplying or causing to be

supplied in or from the United States components of the Accused Instrumentalities that

are especially made or especially adapted for use in infringing the ’929 Patent and are not

a staple article or commodity of commerce suitable for substantial non-infringing use,

and where such components are uncombined in whole or in part, knowing that such

components are so made or adapted and intending that such components are combined

outside of the United States in a manner that would infringe the ’929 Patent if such

combination occurred within the United States. Because the Accused Instrumentalities

are designed to operate as the claimed system and apparatus, the Accused

Instrumentalities have no substantial non-infringing uses, and any other uses would be

unusual, far-fetched, illusory, impractical, occasional, aberrant, or experimental. For

example, Box supplies or causes to be supplied in or from the United States all or a

substantial portion of the hardware (e.g., storage and metadata servers) and software (e.g.,

Box Sync and Box Drive software) components that are especially made or especially

adapted for use in the Accused Instrumentalities, where such hardware and software

components are not staple articles or commodities of commerce suitable for substantial

noninfringing use, knowing that such components are so made or adapted and intending

that such components are combined outside of the United States, as evidenced by Box’s

own actions or instructions to users, and enabling and configuring the infringing

functionalities of the Accused Instrumentalities.




                                            15
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 16 of 53



        23.     As a result of Defendant’s infringement of the ’929 Patent, Plaintiff Data

Scape is entitled to monetary damages in an amount adequate to compensate for Box’s

infringement, but in no event less than a reasonable royalty for the use made of the

invention by Box, together with interest and costs as fixed by the Court.

                                        COUNT II

                   INFRINGEMENT OF U.S. PATENT NO. 7,617,537

        24.     Plaintiff realleges and incorporates by reference the foregoing paragraphs,

as if fully set forth herein.

        25.     Data Scape is the owner by assignment of United States Patent No.

7,617,537 (“the ’537 Patent”), entitled “Communication System And Its Method and

Communication Apparatus And Its Method.” The ’537 Patent was duly and legally issued

by the United States Patent and Trademark Office on November 10, 2009. A true and

correct copy of the ’537 Patent is included as Exhibit B.

        26.     Box has offered for sale, sold and/or imported into the United States

products and services that infringe the ’537 patent, and continues to do so. By way of

illustrative example, these infringing products and services include, without limitation,

Defendant’s products and services, e.g., Box services, including Box Platform, Box for

Business, Box for Individuals & Teams, Box Sync, Box Drive, and all versions and

variations thereof since the issuance of the ’537 Patent (“Accused Instrumentalities”).

        27.     Box has directly infringed and continues to infringe the ’537 Patent, for

example, by making, selling, offering for sale, and/or importing the Accused

Instrumentalities, and through its own use and testing of the Accused Instrumentalities.

Box uses the Accused Instrumentalities for its own internal non-testing business purposes,




                                            16
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 17 of 53



while testing the Accused Instrumentalities, and while providing technical support and

repair services for the Accused Instrumentalities to its customers.

       28.     For example, the Accused Instrumentalities infringe Claim 1 (as well as

other claims) of the ’537 Patent. One non-limiting example of the Accused

Instrumentalities’ infringement is presented below:

       29.     The Accused Instrumentalities perform a communication method to

transfer content data from a first apparatus to a second apparatus. For example, the

Accused Instrumentalities communicate and transfer a file or folder stored on one device

(e.g. a Box storage server) to another device (e.g. a user device with the Box desktop app

installed). See “Installing Box Sync” available at https://community.box.com/t5/Using-

Box-Sync/Installing-Box-Sync/ta-p/85




See also “Install Box Sync for Windows” available at

https://uit.stanford.edu/service/box/windows_sync.




                                            17
       Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 18 of 53




        30.       The Accused Instrumentalities perform a communication method to

transfer content data from a first apparatus to a second apparatus further comprising

“judging whether said first apparatus and said second apparatus are connected.” For

example, Box will update only linked devices when files are added, changed, or deleted.

See,      e.g.,     “Making     Content     Available     Offline”      available     at

https://community.box.com/t5/Getting-Started-with-Box-Drive/Making-Content-

Available-Offline/ta-p/58822. (“If you or someone else make changes to this content

while you're offline, Box Drive automatically uploads the revised content when you are

back online so you are always working with the most up-to-date versions of your files.”)

See also “About Box Drive” available at https://community.box.com/t5/Getting-Started-

with-Box-Drive/About-Box-Drive/ta-p/53642.




                                          18
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 19 of 53



       31.    The Accused Instrumentalities perform a communication method to

transfer content data from a first apparatus to a second apparatus further comprising

“comparing, upon judging that said first apparatus and said second apparatus are

connected, an identifier of said first apparatus with an identifier stored in said second

apparatus.” For example, Box provides for different Box Sync settings on different

devices, which means different devices differentiate themselves with the Box through

identifiers. See “Update Folder” available at https://developer.box.com/reference#copy-

a-folder




See also “Marking Content Available Offline” available at
https://community.box.com/t5/Getting-Started-with-Box-Drive/Making-Content-
Available-Offline/ta-p/58822.




See also “Device Pinning Settings” available at https://community.box.com/t5/How-to-

Guides-for-Admins/Device-Pinning-Settings/ta-p/172




       32.    The Accused Instrumentalities perform a communication method to

transfer content data from a first apparatus to a second apparatus further comprising

“comparing, when said identifier of said first apparatus corresponds to said identifier


                                           19
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 20 of 53



stored in second apparatus, a first list of content data of said first apparatus and a second

list of content data of said second apparatus.” For example, the Accused Instrumentalities

synchronize changes between files stored in a storage server and files on a linked device.

See “Installing Box Sync” available at https://community.box.com/t5/Using-Box-

Sync/Installing-Box-Sync/ta-p/85




See also “Marking Content Available Offline” available at

https://community.box.com/t5/Getting-Started-with-Box-Drive/Making-Content-

Available-Offline/ta-p/58822.




See also “Install Box Sync for Windows” available at

https://uit.stanford.edu/service/box/windows_sync.




                                             20
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 21 of 53




       33.     The Accused Instrumentalities perform a communication method to

transfer content data from a first apparatus to a second apparatus further comprising

transferring, from the second apparatus to the first apparatus, first content data, which is

registered in said second list and is not registered in said first list. For example, Box,

upon determining that a linked device does not have a newly added or modified file, will

update the linked device with the newly added or modified file. See also “Marking

Content Available Offline” available at https://community.box.com/t5/Getting-Started-

with-Box-Drive/Making-Content-Available-Offline/ta-p/58822.




                                            21
      Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 22 of 53



See     also        “Marking     Content      Available      Offline”      available      at

https://community.box.com/t5/Getting-Started-with-Box-Drive/Making-Content-

Available-Offline/ta-p/58822.




       34.        The Accused Instrumentalities perform a communication method to

transfer content data from a first apparatus to a second apparatus further comprising

deleting, from the first apparatus, second content data, which registered in said first list

and is not registered in the second list. For example, Box, upon determining that a linked

device contains a file that was deleted in a recent synchronization, will update the linked

device by deleting the file from the linked device as well. See “Delete Files or Folders”

available    at    https://community.box.com/t5/Managing-Files-and-Folders/Delete-Files-

nbsp-or-nbsp-Folders/ta-p/50464.




                                            22
      Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 23 of 53



See     also      “Marking       Content       Available      Offline”      available      at

https://community.box.com/t5/Getting-Started-with-Box-Drive/Making-Content-

Available-Offline/ta-p/58822.




       35.     Box has had knowledge of the ’537 Patent and its infringement since at

least the filing of the original Complaint in this action, or shortly thereafter, including by

way of this lawsuit. By the time of trial, Box will have known and intended (since

receiving such notice) that its continued actions would actively induce and contribute to

the infringement of the claims of the ’537 Patent.

       36.     Box’s affirmative acts of making, using, selling, offering for sale, and/or

importing the Accused Instrumentalities have induced and continue to induce users of the

Accused Instrumentalities to use the Accused Instrumentalities in their normal and

customary way to infringe the claims of the ’537 Patent. Use of the Accused

Instrumentalities in their ordinary and customary fashion results in infringement of the

claims of the ’537 Patent.

       37.     For example, Box explains to customers the benefits of using the Accused

Instrumentalities, such as by touting their advantages of replicating data among multiple

devices. Box also induces its customers to use the Accused Instrumentalities to infringe

other claims of the ’537 Patent. Box specifically intended and was aware that the normal

and customary use of the Accused Instrumentalities on compatible systems would



                                             23
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 24 of 53



infringe the ’537 Patent. Box performed the acts that constitute induced infringement, and

would induce actual infringement, with the knowledge of the ’537 Patent and with the

knowledge, or willful blindness to the probability, that the induced acts would constitute

infringement. On information and belief, Box is engaged in such inducement to promote

the sales of the Accused Instrumentalities, e.g., through its user manuals, product support,

marketing materials, demonstrations, installation support, and training materials to

actively induce the users of the accused products to infringe the ’537 Patent.

Accordingly, Box has induced and continues to induce end users of the accused products

to use the accused products in their ordinary and customary way with compatible systems

to make and/or use systems infringing the ’537 Patent, knowing that such use of the

Accused Instrumentalities with compatible systems will result in infringement of the ’537

Patent. Accordingly, Box has been (since at least as of filing of the original complaint),

and currently is, inducing infringement of the ’537 Patent, in violation of 35 U.S.C. §

271(b).

          38.   Box has also infringed, and continues to infringe, claims of the ’537 Patent

by offering to commercially distribute, commercially distributing, making, and/or

importing the Accused Instrumentalities, which are used in practicing the process, or

using the systems, of the ’537 Patent, and constitute a material part of the invention.

Defendant knows the components in the Accused Instrumentalities to be especially made

or especially adapted for use in infringement of the ’537 Patent, not a staple article, and

not a commodity of commerce suitable for substantial noninfringing use. For example,

the ordinary way of using the Accused Instrumentalities infringes the patent claims, and




                                             24
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 25 of 53



as such, is especially adapted for use in infringement. Accordingly, Box has been, and

currently is, contributorily infringing the ’537 Patent, in violation of 35 U.S.C. § 271(c).

       39.     For similar reasons, Box also infringes the ’537 Patent by supplying or

causing to be supplied in or from the United States all or a substantial portion of the

components of the Accused Instrumentalities, where such components are uncombined in

whole or in part, in such manner as to actively induce the combination of such

components outside of the United States in a manner that would infringe the ’537 Patent

if such combination occurred within the United States. For example, Box supplies or

causes to be supplied in or from the United States all or a substantial portion of the

hardware (e.g., storage and metadata servers) and software (e.g., Box Sync, Box Drive

software) components of the Accused Instrumentalities in such a manner as to actively

induce the combination of such components (e.g., by instructing users to rely on multiple

servers that save redundant copies of metadata and content in a typical Box system)

outside of the United States.

       40.     Box also indirectly infringes the ’537 Patent by supplying or causing to be

supplied in or from the United States components of the Accused Instrumentalities that

are especially made or especially adapted for use in infringing the ’537 Patent and are not

a staple article or commodity of commerce suitable for substantial non-infringing use,

and where such components are uncombined in whole or in part, knowing that such

components are so made or adapted and intending that such components are combined

outside of the United States in a manner that would infringe the ’537 Patent if such

combination occurred within the United States. Because the Accused Instrumentalities

are designed to operate as the claimed system and apparatus, the Accused




                                             25
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 26 of 53



Instrumentalities have no substantial non-infringing uses, and any other uses would be

unusual, far-fetched, illusory, impractical, occasional, aberrant, or experimental. For

example, Box supplies or causes to be supplied in or from the United States all or a

substantial portion of the hardware (e.g., separate storage and metadata servers) and

software (e.g., Box Sync, Box Drive software) components that are especially made or

especially adapted for use in the Accused Instrumentalities, where such hardware and

software components are not staple articles or commodities of commerce suitable for

substantial noninfringing use, knowing that such components are so made or adapted and

intending that such components are combined outside of the United States, as evidenced

by Box’s own actions or instructions to users, and enabling and configuring the infringing

functionalities of the Accused Instrumentalities.

       41.     As a result of Defendant’s infringement of the ’537 Patent, Plaintiff Data

Scape is entitled to monetary damages in an amount adequate to compensate for Box’s

infringement, but in no event less than a reasonable royalty for the use made of the

invention by Box, together with interest and costs as fixed by the Court.

                                       COUNT III

                 INFRINGEMENT OF U.S. PATENT NO. 8,386,581

       42.     Data Scape is the owner by assignment of United States Patent No.

8,386,581 (“the ’581 Patent”), entitled “Communication System And Its Method and

Communication Apparatus And Its Method.” The ’581 Patent was duly and legally issued

by the United States Patent and Trademark Office on February 26, 2013. A true and

correct copy of the ’581 Patent is included as Exhibit C.




                                            26
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 27 of 53



        43.    Box has offered for sale, sold and/or imported into the United States

products and services that infringe the ’581 patent, and continues to do so. By way of

illustrative example, these infringing products and services include, without limitation,

Defendant’s products and services, e.g., Box services, including Box Platform, Box for

Business, Box for Individuals & Teams, Box Sync, Box Drive, and all versions and

variations thereof since the issuance of the ’581 Patent (“Accused Instrumentalities”).

        44.    Box has directly infringed and continues to infringe the ’581 Patent, for

example, by making, selling, offering for sale, and/or importing the Accused

Instrumentalities, and through its own use and testing of the Accused Instrumentalities.

Box uses the Accused Instrumentalities for its own internal non-testing business purposes,

while testing the Accused Instrumentalities, and while providing technical support for the

Accused Instrumentalities to its customers.

        45.    For example, the Accused Instrumentalities infringe Claim 1 (as well as

other claims) of the ’581 Patent. One non-limiting example of the Accused

Instrumentalities’ infringement is presented below:

        46.    The Accused Instrumentalities include “[a] communication apparatus.”

For example, the Accused Instrumentalities communicate data stored on one device (e.g.

a Box storage server) to another device (e.g. a user device with the Box desktop app

installed).

See, e.g., “Installing Box Sync” available at https://community.box.com/t5/Using-Box-

Sync/Installing-Box-Sync/ta-p/85 (“Box Sync is a productivity tool that allows you to

mirror data stored on Box to your desktop.”)




                                              27
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 28 of 53



       47.     The Accused Instrumentalities include a communication apparatus

comprising “a storage unit configured to store content data to a storage medium.” For

example, Box includes a storage unit configured to store content data (e.g. files) to a

storage medium (e.g. Storage Servers).            See “Installing Box Sync” available at

https://community.box.com/t5/Using-Box-Sync/Installing-Box-Sync/ta-p/85.




       48.     The Accused Instrumentalities further include “a communication unit

configured to communicate with an external apparatus.” For example, Box provides a

communication unit (e.g. a unit that makes use of SSL/TLS) configured to communicate

with an external apparatus (e.g. a user device).        As another example, the Accused

Instrumentalities disclose that “[B]ox web and API connections, along with applications

such as Box Sync and 3rd party apps, use TLS as a key component of their

security.”      See,      e.g.,      “Deprecation:      TLS      1.0”      available      at

https://community.box.com/t5/Box-Product-News/Deprecation-TLS-1-0/ba-p/33026.

Moreover, the Accused Instrumentalities also specifies that “Transport Layer Security”

(TLS) “is a protocol that provides privacy and data integrity between two communicating

applications. It’s the most widely deployed security protocol used today, and is used for

web browsers and other applications that require data to be securely exchanged over a

network.”          See,      e.g.,     “Deprecation:      TLS     1.0”      available     at

https://community.box.com/t5/Box-Product-News/Deprecation-TLS-1-0/ba-p/33026.

       49.     The Accused Instrumentalities further include a communication apparatus

comprising “a controller configured to edit a list so that content data is registered in the



                                             28
      Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 29 of 53



list.” For example, Box provides a controller configured to edit a list (e.g. a list of files or

folders in a particular account) so that content data (e.g. files or folders) is registered in

the    list.       See     “Install    Box     Sync      for    Windows”       available     at

https://uit.stanford.edu/service/box/windows_sync.




See      also     “Marking        Content       for     Box       Sync”       available      at

https://community.box.com/t5/Using-Box-Sync/Marking-Content-for-Box-Sync/ta-

p/20360.




                                              29
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 30 of 53




See also “Marking Content Available Offline” available at

https://community.box.com/t5/Getting-Started-with-Box-Drive/Making-Content-

Available-Offline/ta-p/58822.




       50.     The Accused Instrumentalities further include a communication apparatus

comprising a controller configured “to uniquely associate the list with the external

apparatus using a unique identification of the external apparatus.” For example, Box

includes a controller configured to uniquely associate the list with the external apparatus

using a unique identification of the external apparatus. See “Update Folder” available at

https://developer.box.com/reference#copy-a-folder




See also “Marking Content Available Offline” available at
https://community.box.com/t5/Getting-Started-with-Box-Drive/Making-Content-
Available-Offline/ta-p/58822.




                                            30
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 31 of 53




See also “Device Pinning Settings” available at https://community.box.com/t5/How-to-

Guides-for-Admins/Device-Pinning-Settings/ta-p/172




See “Install Box Sync for Windows” available at

https://uit.stanford.edu/service/box/windows_sync.




                                          31
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 32 of 53



See also “Install Box Sync for Windows” available at
https://uit.stanford.edu/service/box/windows_sync.




       51.     The Accused Instrumentalities further include a communication apparatus

comprising a controller configured “to extract the list associated with the external

apparatus from a plurality of lists in the communication apparatus when the external

apparatus is connected to the communication apparatus.” For example, Box includes a

controller configured to extract the list (e.g. when updating linked devices when files are

added, changed, or deleted) associated with the external apparatus (e.g. user device) from

a plurality of lists in the communication apparatus when the external apparatus is

connected to the communication apparatus.        See “Install Box Sync for Windows”

available at https://uit.stanford.edu/service/box/windows_sync.




                                            32
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 33 of 53




See also “Marking Content Available Offline” available at

https://community.box.com/t5/Getting-Started-with-Box-Drive/Making-Content-

Available-Offline/ta-p/58822.




See also “Marking Content Available Offline” available at
https://community.box.com/t5/Getting-Started-with-Box-Drive/Making-Content-
Available-Offline/ta-p/58822.




                                          33
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 34 of 53



       52.     The Accused Instrumentalities further include a communication apparatus

comprising a controller configured “to control transferring of content data registered in

the extracted list to the external apparatus.” For example, Box includes a controller

configured to control transferring of content data registered in the extracted list to the

external apparatus (e.g. linked user device). See “Installing Box Sync” available at

https://community.box.com/t5/Using-Box-Sync/Installing-Box-Sync/ta-p/85




See also “Install Box Sync for Windows” available at https://uit.stanford.edu/service/

box/windows_sync.




                                           34
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 35 of 53



See also “Marking Content for Box Sync” available at
https://community.box.com/t5/Using-Box-Sync/Marking-Content-for-Box-Sync/ta-
p/20360.




See also “Marking Content Available Offline” available at

https://community.box.com/t5/Getting-Started-with-Box-Drive/Making-Content-

Available-Offline/ta-p/58822.




       53.     Box has had knowledge of the ’581 Patent and its infringement since at

least the filing of the original Complaint in this action, or shortly thereafter, including by

way of this lawsuit. By the time of trial, Box will have known and intended (since

receiving such notice) that its continued actions would actively induce and contribute to

the infringement of the claims of the ‘’581 Patent.

       54.     Box’s affirmative acts of making, using, selling, offering for sale, and/or

importing the Accused Instrumentalities have induced and continue to induce users of the

Accused Instrumentalities to use the Accused Instrumentalities in their normal and

customary way to infringe the claims of the ’581 Patent. Use of the Accused



                                             35
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 36 of 53



Instrumentalities in their ordinary and customary fashion results in infringement of the

claims of the ’581 Patent.

       55.     For example, Box explains to customers the benefits of using the Accused

Instrumentalities, such as by touting their advantages of saving space on hard drives and

maintaining access to stored files without using hard drive space in the case of the Box

feature named “Box Sync” or “Box Drive” (e.g., “Access billions of files from the

comfort of your desktop without needing to take up much of your actual hard drive

space. Work with these files in the cloud just as if they were on your desktop through

your Apple Mac Finder or your Windows Explorer.” See “About Box Drive” available

at   https://community.box.com/t5/Getting-Started-with-Box-Drive/About-Box-Drive/ta-

p/53642). Box also induces its customers to use the Accused Instrumentalities to infringe

other claims of the ’581 Patent. Box specifically intended and was aware that the normal

and customary use of the Accused Instrumentalities on compatible systems would

infringe the ’581 Patent. Box performed the acts that constitute induced infringement, and

would induce actual infringement, with the knowledge of the ’581 Patent and with the

knowledge, or willful blindness to the probability, that the induced acts would constitute

infringement. On information and belief, Box is engaged in such inducement to promote

the sales of the Accused Instrumentalities, e.g., through its user manuals, product support,

marketing materials, demonstrations, installation support, and training materials to

actively induce the users of the accused products to infringe the ’581 Patent.

Accordingly, Box has induced and continues to induce end users of the accused products

to use the accused products in their ordinary and customary way with compatible systems

to make and/or use systems infringing the ’581 Patent, knowing that such use of the




                                            36
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 37 of 53



Accused Instrumentalities with compatible systems will result in infringement of the ’581

Patent. Accordingly, Box has been (since at least as of filing of the original complaint),

and currently is, inducing infringement of the ’581 Patent, in violation of 35 U.S.C. §

271(b).

          56.   Box has also infringed, and continues to infringe, claims of the ’581 Patent

by offering to commercially distribute, commercially distributing, making, and/or

importing the Accused Instrumentalities, which are used in practicing the process, or

using the systems, of the ’581 Patent, and constitute a material part of the invention.

Defendant knows the components in the Accused Instrumentalities to be especially made

or especially adapted for use in infringement of the ’581 Patent, not a staple article, and

not a commodity of commerce suitable for substantial noninfringing use. For example,

the ordinary way of using the Accused Instrumentalities infringes the patent claims, and

as such, is especially adapted for use in infringement. Accordingly, Box has been, and

currently is, contributorily infringing the ’581 Patent, in violation of 35 U.S.C. § 271(c).

          57.   For similar reasons, Box also infringes the ’581 Patent by supplying or

causing to be supplied in or from the United States all or a substantial portion of the

components of the Accused Instrumentalities, where such components are uncombined in

whole or in part, in such manner as to actively induce the combination of such

components outside of the United States in a manner that would infringe the ’581 Patent

if such combination occurred within the United States. For example, Box supplies or

causes to be supplied in or from the United States all or a substantial portion of the

hardware (e.g., storage and metadata servers) and software (e.g., Box Sync, Box Drive

software) components of the Accused Instrumentalities in such a manner as to actively




                                             37
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 38 of 53



induce the combination of such components (e.g., by instructing users to rely on multiple

servers that save redundant copies of metadata and content in a typical Box system)

outside of the United States.

       58.     Box also indirectly infringes the ’581 Patent by supplying or causing to be

supplied in or from the United States components of the Accused Instrumentalities that

are especially made or especially adapted for use in infringing the ’581 Patent and are not

a staple article or commodity of commerce suitable for substantial non-infringing use,

and where such components are uncombined in whole or in part, knowing that such

components are so made or adapted and intending that such components are combined

outside of the United States in a manner that would infringe the ’581 Patent if such

combination occurred within the United States. Because the Accused Instrumentalities

are designed to operate as the claimed system and apparatus, the Accused

Instrumentalities have no substantial non-infringing uses, and any other uses would be

unusual, far-fetched, illusory, impractical, occasional, aberrant, or experimental. For

example, Box supplies or causes to be supplied in or from the United States all or a

substantial portion of the hardware (e.g., separate storage and metadata servers) and

software (e.g., Box Sync, Box Drive software) components that are especially made or

especially adapted for use in the Accused Instrumentalities, where such hardware and

software components are not staple articles or commodities of commerce suitable for

substantial noninfringing use, knowing that such components are so made or adapted and

intending that such components are combined outside of the United States, as evidenced

by Box’s own actions or instructions to users and enabling and configuring the infringing

functionalities of the Accused Instrumentalities.




                                            38
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 39 of 53



       59.     As a result of Defendant’s infringement of the ’581 Patent, Plaintiff Data

Scape is entitled to monetary damages in an amount adequate to compensate for Box’s

infringement, but in no event less than a reasonable royalty for the use made of the

invention by Box, together with interest and costs as fixed by the Court.

                                       COUNT IV

                 INFRINGEMENT OF U.S. PATENT NO. 9,715,893

       60.     Data Scape is the owner by assignment of United States Patent No.

9,715,893 (“the ’893 Patent”), entitled “Recording Apparatus, Server Apparatus,

Recording Method, Program and Storage Medium.” The ’893 Patent was duly and legally

issued by the United States Patent and Trademark Office on July 25, 2017. A true and

correct copy of the ’893 Patent is included as Exhibit D.

       61.     Box has offered for sale, sold and/or imported into the United States

products and services that infringe the ’893 patent, and continues to do so. By way of

illustrative example, these infringing products and services include, without limitation,

Defendant’s products and services, e.g., Box services, including Box Platform, Box for

Business, Box for Individuals & Teams, Box Sync, Box Drive, and all versions and

variations thereof since the issuance of the ’893 Patent (“Accused Instrumentalities”).

       62.     Box has directly infringed and continues to infringe the ’893 Patent, for

example, by making, selling, offering for sale, and/or importing the Accused

Instrumentalities, and through its own use and testing of the Accused Instrumentalities.

Box uses the Accused Instrumentalities for its own internal non-testing business purposes,

while testing the Accused Instrumentalities, and while providing technical support and

repair services for the Accused Instrumentalities to its customers.




                                            39
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 40 of 53



         63.      For example, the Accused Instrumentalities infringe Claim 1 (as well as

other claims) of the ’893 Patent. One non-limiting example of the Accused

Instrumentalities’ infringement is presented below:

         64.      The Accused Instrumentalities include “[a] non-transitory computer-

readable storage medium storing instructions which, when executed by a computer, cause

the computer to perform a method of an information processing apparatus for transferring

data.” Box includes instructions for transferring data from Box storage servers to a user

device     with     the   Box    app    installed.    See   Box   Sync”    available     at

https://community.box.com/t5/Using-Box-Sync/Installing-Box-Sync/ta-p/85




See also “Install Box Sync for Windows” available at https://uit.stanford.edu/service/

box/windows_sync.




                                             40
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 41 of 53




       65.     The Accused Instrumentalities include instructions for “automatically

reading first management data from a first storage medium, the first management data

identifying files of source data stored on the first storage medium.” For example, Box

stores metadata about files (such as the date and time a file was last changed) and acts as

an index for data stored in user accounts. See “Install Box Sync for Windows” available

at https://uit.stanford.edu/service/box/windows_sync.




                                            41
    Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 42 of 53




See also “Marking Content for Box Sync” available at
https://community.box.com/t5/Using-Box-Sync/Marking-Content-for-Box-Sync/ta-
p/20360.




                                         42
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 43 of 53




See also “Marking Content Available Offline” available at
https://community.box.com/t5/Getting-Started-with-Box-Drive/Making-Content-
Available-Offline/ta-p/58822.




       66.      The Accused Instrumentalities include instructions for “automatically

identifying, by the computer, one of the files of source data based on the first

management data and second management data, the second management data identifying

files of transferred data stored on a second storage medium, the one of the files of source

data being absent from the second storage medium.” For example, if a change to a stored

file occurs or if a new file is created anywhere in the Box system, informs linked devices

of   the     change.    See     “Install   Box   Sync   for   Windows”      available    at

https://uit.stanford.edu/service/box/windows_sync.




                                            43
    Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 44 of 53




See also “Marking Content for Box Sync” available at
https://community.box.com/t5/Using-Box-Sync/Marking-Content-for-Box-Sync/ta-
p/20360.




                                         44
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 45 of 53




See also “Marking Content Available Offline” available at
https://community.box.com/t5/Getting-Started-with-Box-Drive/Making-Content-
Available-Offline/ta-p/58822.




       67.    The Accused Instrumentalities include instructions for “automatically

transferring the one of the files of source data to the second storage medium, the one of

the files of source data being transferred becoming one of the files of transferred data.”

For example, Box will automatically update linked devices when shared files are added,

changed, or deleted elsewhere in the Box system.        See also “Install Box Sync for

Windows” available at https://uit.stanford.edu/service/box/windows_sync.




                                           45
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 46 of 53




See “Installing Box Sync” available at https://community.box.com/t5/Using-Box-

Sync/Installing-Box-Sync/ta-p/85.




See also “Install Box Sync for Windows” available at https://uit.stanford.edu/service/

box/windows_sync.




                                           46
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 47 of 53




       68.     The Accused Instrumentalities include instructions for “automatically

displaying transferring status of the one of the files of source data by a symbolic figure.”

For example, Box automatically displays status icons for the status of a sync operation.

See “Using Box Drive Basics” available at https://community.box.com/t5/Getting-

Started-with-Box-Drive/Using-Box-Drive-Basics/ta-p/53641.




                                            47
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 48 of 53



See also “Install Box Sync for Windows” available at

https://uit.stanford.edu/service/box/windows_sync




       69.     Box has had knowledge of the ’893 Patent and its infringement since at

least the filing of the original Complaint in this action, or shortly thereafter, including by

way of this lawsuit. By the time of trial, Box will have known and intended (since

receiving such notice) that its continued actions would actively induce and contribute to

the infringement of the claims of the ’893 Patent.

       70.     Box’s affirmative acts of making, using, selling, offering for sale, and/or

importing the Accused Instrumentalities have induced and continue to induce users of the

Accused Instrumentalities to use the Accused Instrumentalities in their normal and

customary way to infringe the claims of the ’893 Patent. Use of the Accused

Instrumentalities in their ordinary and customary fashion results in infringement of the

claims of the ’893 Patent.

       71.     For example, Box explains to customers the benefits of using the Accused

Instrumentalities, such as by touting their advantages of replicating data among multiple

devices. Box also induces its customers to use the Accused Instrumentalities to infringe




                                             48
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 49 of 53



other claims of the ’893 Patent. Box specifically intended and was aware that the normal

and customary use of the Accused Instrumentalities on compatible systems would

infringe the ’893 Patent. Box performed the acts that constitute induced infringement, and

would induce actual infringement, with the knowledge of the ’893 Patent and with the

knowledge, or willful blindness to the probability, that the induced acts would constitute

infringement. On information and belief, Box is engaged in such inducement to promote

the sales of the Accused Instrumentalities, e.g., through its user manuals, product support,

marketing materials, demonstrations, installation support, and training materials to

actively induce the users of the accused products to infringe the ’893 Patent.

Accordingly, Box has induced and continues to induce end users of the accused products

to use the accused products in their ordinary and customary way with compatible systems

to make and/or use systems infringing the ’893 Patent, knowing that such use of the

Accused Instrumentalities with compatible systems will result in infringement of the ’893

Patent. Accordingly, Box has been (since at least as of filing of the original complaint),

and currently is, inducing infringement of the ’893 Patent, in violation of 35 U.S.C. §

271(b).

          72.   Box has also infringed, and continues to infringe, claims of the ’893 Patent

by offering to commercially distribute, commercially distributing, making, and/or

importing the Accused Instrumentalities, which are used in practicing the process, or

using the systems, of the ’893 Patent, and constitute a material part of the invention.

Defendant knows the components in the Accused Instrumentalities to be especially made

or especially adapted for use in infringement of the ’893 Patent, not a staple article, and

not a commodity of commerce suitable for substantial noninfringing use. For example,




                                             49
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 50 of 53



the ordinary way of using the Accused Instrumentalities infringes the patent claims, and

as such, is especially adapted for use in infringement. Accordingly, Box has been, and

currently is, contributorily infringing the ’893 Patent, in violation of 35 U.S.C. § 271(c).

       73.     For similar reasons, Box also infringes the ’893 Patent by supplying or

causing to be supplied in or from the United States all or a substantial portion of the

components of the Accused Instrumentalities, where such components are uncombined in

whole or in part, in such manner as to actively induce the combination of such

components outside of the United States in a manner that would infringe the ’893 Patent

if such combination occurred within the United States. For example, Box supplies or

causes to be supplied in or from the United States all or a substantial portion of the

hardware (e.g., storage and metadata servers) and software (e.g., Box Sync, Box Drive

software) components of the Accused Instrumentalities in such a manner as to actively

induce the combination of such components (e.g., by instructing users to rely on multiple

servers that save redundant copies of metadata and content in a typical Box system)

outside of the United States.

       74.     Box also indirectly infringes the ’893 Patent by supplying or causing to be

supplied in or from the United States components of the Accused Instrumentalities that

are especially made or especially adapted for use in infringing the ’893 Patent and are not

a staple article or commodity of commerce suitable for substantial non-infringing use,

and where such components are uncombined in whole or in part, knowing that such

components are so made or adapted and intending that such components are combined

outside of the United States in a manner that would infringe the ’893 Patent if such

combination occurred within the United States. Because the Accused Instrumentalities




                                             50
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 51 of 53



are designed to operate as the claimed system and apparatus, the Accused

Instrumentalities have no substantial non-infringing uses, and any other uses would be

unusual, far-fetched, illusory, impractical, occasional, aberrant, or experimental. For

example, Box supplies or causes to be supplied in or from the United States all or a

substantial portion of the hardware (e.g., separate storage and metadata servers) and

software (e.g., Box Sync, Box Drive software) components that are especially made or

especially adapted for use in the Accused Instrumentalities, where such hardware and

software components are not staple articles or commodities of commerce suitable for

substantial noninfringing use, knowing that such components are so made or adapted and

intending that such components are combined outside of the United States, as evidenced

by Box’s own actions or instructions to users, and enabling and configuring the infringing

functionalities of the Accused Instrumentalities.

       75.     As a result of Defendant’s infringement of the ’893 Patent, Plaintiff Data

Scape is entitled to monetary damages in an amount adequate to compensate for Box’s

infringement, but in no event less than a reasonable royalty for the use made of the

invention by Box, together with interest and costs as fixed by the Court.

                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Data Scape respectfully requests that this Court enter:

       a.      A judgment in favor of Plaintiff that Box has infringed, either literally

and/or under the doctrine of equivalents, the ’581 Patent, ’929 Patent, the ’537 Patent,

and the ’893 Patent (collectively, “asserted patents”);

       b.      A permanent injunction prohibiting Box from further acts of infringement

of the asserted patents;




                                             51
     Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 52 of 53



        c.      A judgment and order requiring Box to pay Plaintiff its damages, costs,

expenses, and prejudgment and post-judgment interest for its infringement of the asserted

patents, as provided under 35 U.S.C. § 284;

        d.      A judgment and order requiring Box to provide an accounting and to pay

supplemental damages to Data Scape, including without limitation, prejudgment and

post-judgment interest;

        e.      A judgment and order finding that this is an exceptional case within the

meaning of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees

against Box; and

        f.      Any and all other relief as the Court may deem appropriate and just under

the circumstances.

                              DEMAND FOR JURY TRIAL

        Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by

jury of any issues so triable by right.



Dated: January 25, 2019                            Respectfully submitted,


                                                   /s/
                                                   Marc A. Fenster (CA SBN 181067)
                                                   Reza Mirzaie (CA SBN 246953)
                                                   Brian D. Ledahl (CA SBN 186579)
                                                   Paul Kroeger (CA SBN 229074)
                                                   C. Jay Chung (CA SBN 252794)
                                                   RUSS AUGUST & KABAT
                                                   12424 Wilshire Boulevard, 12th Floor
                                                   Los Angeles, CA 90025
                                                   (310) 826-7474
                                                   mfenster@raklaw.com
                                                   rmirzaie@raklaw.com
                                                   bledahl@raklaw.com



                                              52
Case 6:19-cv-00025-ADA Document 1 Filed 01/25/19 Page 53 of 53



                                   pkroeger@raklaw.com
                                   jchung@raklaw.com


                                   Robert M. O’Boyle (TX SBN 15165425)
                                   CLARK HILL STRASBURGER
                                   720 Brazos Street, Suite 700
                                   Austin, TX 78701
                                   (512) 499-3600
                                   bob.oboyle@clarkhillstrasburger.com


                                   Attorneys for Plaintiff Data Scape Limited




                              53
